Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(24) POWER OF ATTORNEY The undersigned officer of Capital Growth Portfolio, Dividend Income Portfolio, Global Growth Portfolio, Growth Portfolio, International Equity Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, Special Equities Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax-Managed Value Portfolio and Utilities Portfolio each a New York trust, (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Capital Growth Portfolio Eaton Vance Special Investment Trust Dividend Income Portfolio Eaton Vance Mutual Funds Trust Global Growth Portfolio Eaton Vance Growth Trust Growth Portfolio Eaton Vance Growth Trust Eaton Vance Special Investment Trust International Equity Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Large-Cap Growth Portfolio Eaton Vance Special Investment Trust Large-Cap Value Portfolio Eaton Vance Special Investment Trust Small-Cap Growth Portfolio Eaton Vance Special Investment Trust Special Equities Portfolio Eaton Vance Special Investment Trust Tax-Managed Growth Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust Tax-Managed International Equity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Multi-Cap Opportunity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Growth Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Value Portfolio Eaton Vance Mutual Funds Trust Utilities Portfolio Eaton Vance Special Investment Trust IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ Duncan W. Richardson President and Principal Executive April 23, 2007 Duncan W. Richardson Officer
